Per Curiam.
This is an action to recover the possession of real property, and comes here on an appeal by the defendant from a judgment rendered in favor of the plaintiff. The grounds of error upon which the appellant intends to rely in this court are assigned in the notice of appeal as follows: First, error of the court at the trial of this cause in admitting testimony and documents on behalf of plaintiff and objected to by defendant, to which ruling defendant excepted, and the exceptions were allowed; second, error of the court in excluding evidence and testimony offered by defendant, upon objections of plaintiff, to which ruling defendant excepted, and the exceptions were allowed; third, error of the court in instructing the jury, to which instructions defendant excepted, and the exceptions were allowed; fourth, other errors apparent upon the face of the record.
Under the rule repeatedly announced by this court, and as has often been said, these assignments of error are insufficient to present any question for consideration in this court: Herbert v. Dufur, 23 Or. 462; State v. McKinnon, 8 Or. 485; North Pacific Terminal Co. v. Loewenberg, 11 Or. 286 (3 Pac. Rep. 683); Swift v. Mulkey, 17 Or. 532 (21 Pac. Rep. 871); and Thompson v. Life Ins. Co. 21 Or. 466 (28 Pac. Rep. 628).
The judgment must be affirmed.